Citation Nr: 0217801	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (SDEA) under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from 
January 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran died in November 1999, at the age of 55.  
The original death certificate listed the immediate cause 
of death as myocardial infarction due to coronary artery 
disease.  No other condition was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

3.  An amended death certificate lists the immediate cause 
of death as myocardial infarction due to coronary artery 
disease as a consequence of post traumatic stress 
syndrome.

4.  The veteran's service connected disabilities were post 
traumatic stress disorder (PTSD), scars as the residuals 
of a shell fragment wound, and residuals of a fracture of 
the left ankle.  

5.  There is one medical opinion which indicates that the 
veteran's death from a heart attack, myocardial 
infarction, was unrelated to his service connected post 
traumatic stress disorder.  

6.  There are three medical opinions which indicate that 
the veteran's service connected PTSD contributed to cause 
his death.  


CONCLUSIONS OF LAW

1.  The veteran's service connected post traumatic stress 
disorder contributed substantially and materially to cause 
the veteran's death. 38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1116, 1131, 1310, 5107(a) (West 1991 & Supp. 2002).

2. The requirements for entitlement to basic eligibility 
for dependents' educational assistance under 38 U.S.C. 
Chapter 35 are met. 38 U.S.C.A. §§ 3501, 3510 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has previously sent the appellant a 
Statement of the Case in July 2000 which informed her of 
the evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death.  Also 
based on the Board's allowance of service connection for 
the cause of the veteran's death additional notification 
is not required with respect to the claims adjudicated. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The Board 
concludes that these documents informed the appellant of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of the claim would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Cause of Death

Service connection for the cause of the veteran's death 
may be granted if a disability incurred in or aggravated 
by service was either the principle, or a contributory, 
cause of death.  38 C.F.R. § 3.312(a) (2002).  For a 
service connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related. 38 C.F.R. § 3.312(b) (2002).  

For a service connected disability to be a contributory 
cause of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).  A 
contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. "Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of 
resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2001).  

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability."  38 C.F.R. § 3.312(c)(2) (2002).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death. In this 
situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and was 
of itself of a progressive or debilitating nature."  
38 C.F.R. § 3.312(c)(4) (2001). 

In this case, the original death certificate shows that 
the veteran died in November 1999, at the age of 55.  No 
autopsy was conducted.  The immediate cause of death was 
listed as myocardial infarction due to coronary artery 
disease.  No other disease was listed as a significant 
condition as contributing to death.  Subsequently, an 
amended death certificate was filed which listed the 
immediate cause of death as myocardial infarction due to 
coronary artery disease as a consequence of post traumatic 
stress syndrome.  

At the time of his death the veteran was service connected 
for post traumatic stress disorder at a 100 percent 
disability rating.  This rating had been in effect since 
September 1996.  The veteran was also service connected 
for several other disabilities which were residual scars 
and a fractured left ankle.  However, these other 
disabilities were all at noncompensable (0%) disability 
ratings.  The key issue in the case is whether the 
veteran's service connected PTSD was in any way 
responsible for his death.  

As noted above, the amended death certificate states that 
the veteran's service connected post traumatic stress 
disorder (syndrome) was a contributory cause of the 
veteran's death.  An October 2000 letter from Dr. 
Crittenden, the veteran's private treating physician, 
indicated that the veteran's "PTSD may have contributed" 
to the veteran's fatal heart attack which caused his 
death.  

The Board sought an opinion from a VA physician.  In the 
December 2000 medical opinion the VA physician indicated 
that "protracted psychologic emotional stress over a long 
period of time has not been established scientifically as 
a causative agent or a worsening agent in the genesis or 
acceleration of atherosclerotic heart disease.  Based upon 
the scientific data, I do not think there is any 
relationship between this veteran's cause of death and 
service connected post traumatic stress disorder."  

Dr. Liberto, the veteran's treating VA physician, 
submitted two medical opinions one in October 2000 and one 
in November 2002.  These opinions indicated that the 
veteran's PTSD contributed to his cardiovascular disease 
and ultimately shortened the veteran's life.  

Upon review of the evidence there is one competent medical 
opinion that indicates that the veteran's service 
connected PTSD did not contribute to the cause of the 
veteran's death.  To counter this there is are two medical 
opinions, one from a VA physician, and one from the 
medical examiner, which indicate that the veteran's 
service connected PTSD was a contributory factor causing 
the veteran's fatal heart attack.  There is also the 
opinion of the veteran's private physician which states 
that the veteran's PTSD may have contributed to his death.  
Upon review of all of the evidence of record the Board 
finds that the evidence supports that the veteran's 
service connected PTSD was a contributory cause of the 
veteran's death.  As such, service connection for the 
cause of the veteran's death is granted.  



III.  Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits under 38 U.S.C.A. Chapter 
35

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code.  With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who was 
discharged under other than dishonorable conditions, and 
who:  Died of a service-connected disability, has a total 
disability permanent in nature resulting from a service- 
connected disability, or who died while a disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 
(West 1991); 38 C.F.R. § 3.807(b) (2002).

In view of the aforementioned grant of service connection 
for the cause of the veteran's death, the Board finds that 
basic eligibility for chapter 35 benefits is also 
established. The benefit sought on appeal is accordingly 
granted.












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death.  

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

